WR-62,099-03
                                                           COURT OF CRIMINAL APPEALS
                                                                            AUSTIN, TEXAS
                                                         Transmitted 4/8/2015 12:55:52 PM
                                                            Accepted 4/8/2015 1:12:29 PM
                                                                             ABEL ACOSTA
                                                                                     CLERK
                         No. WR-62,099-03
                                                              RECEIVED
                                                       COURT OF CRIMINAL APPEALS
                                                              4/8/2015
                                                         ABEL ACOSTA, CLERK
                         IN THE
               COURT OF CRIMINALAPPEALS
                FOR THE STATE OF TEXAS


                     In re Robert Lynn Pruett,

                             Petitioner,

                                 vs.

                         William Stephens,
           Director, Texas Department of Criminal Justice,
                  Correctional Institutions Division

                            Respondent.

              _________________________________

               MOTION FOR LEAVE TO FILE
           PETITION FOR WRIT OF PROHIBITION
             _________________________________

                       CAPITAL CASE
MR. PRUETT IS SCHEDULED TO BE EXECUTED ON APRIL 28, 2015.
              _________________________________

                           David R. Dow
                     Texas Bar No. 06064900
                      ddow@central.uh.edu
                 University of Houston Law Center
                          100 Law Center
                   Houston, Texas 77204-6060
                       TEL: (713) 743-2171
                      FAX: (713) 743-2131
                                No. WR-62,099-03



                                IN THE
                      COURT OF CRIMINAL APPEALS
                        FOR THE STATE OF TEXAS


                            In re Robert Lynn Pruett,

                                     Petitioner,

                                         vs.

                               William Stephens,
                 Director, Texas Department of Criminal Justice,
                        Correctional Institutions Division

                                    Respondent.

                     _________________________________

                      MOTION FOR LEAVE TO FILE
                  PETITION FOR WRIT OF PROHIBITION
                    _________________________________

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL
APPEALS:

      Relator-Petitioner Robert Lynn Pruett files this motion for leave to file a

petition for writ of prohibition pursuant to Rule 72.1 of the Texas Rules of

Appellate Procedure and this Court’s order of April 1, 2015.

      Pruett respectfully requests that this Court grant him leave to file the Petition

for Writ of Prohibition that was attached to the motion for leave to allow counsel to
appear filed on March 26, 2015, and that this Court filed in cause number WR-

62,099-03 on April 1. The petition asks the Court to enter an order prohibiting the

Director from carrying out Pruett’s execution on April 28, 2015. In addition, filed

contemporaneously with this Motion for Leave is a notice, directing the Court to a

critical false factual statement contained in the response to the Writ of Prohibition,

filed by the State on April 2, 2015.

      Pruett’s petition for a writ of prohibition raises the claim that his execution

would be in violation of the Eighth and Fourteenth Amendments because of the

State’s failure to properly preserve physical evidence in his case. Because Pruett

“has no right to present [the] Eighth Amendment claim” raised in the petition “by

way of appeal or habeas corpus application under Article 11.071,” he has not

adequate remedy at law, and this Court should therefore find that the claim is

properly presented in a petition for writ of prohibition. Ex parte Chi, 256 S.W.3d
702, 702 (Tex. Crim. App. 2008).




                                          2
    Respectfully Submitted,



        s/ David R. Dow
 __________________________
          David R. Dow
    Texas Bar No. 06064900
University of Houston Law Center
         100 Law Center
   Houston, Texas 77204-6060
      Tel. (713) 743-2171
      Fax (713) 743-2131

   Counsel for Robert Pruett




               3
                          CERTIFICATE OF SERVICE

      I certify that on the 8th day of April 2015, a true and correct copy of the
above legal document was delivered via email to:

      Jefferson Clendenin
      Assistant Attorney General
      Criminal Appeals Division
      Texas Bar No. 24059589
      P.O. Box 12548, Capitol Station
      Austin, Texas 78711
      Tel. (512) 936-1600
      Fax (512) 320-8132
      Email jay.clendenin@texasattorneygeneral.gov


      Melinda Fletcher
      Special Prosecution Unit
      mfletcher@sputexas.org

                                                     s/ David R. Dow
                                                     _________________________
                                                     David R. Dow




                                          4